Citation Nr: 0515506	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  03-06 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to increased ratings for residuals of a shell 
fragment wound of the left wrist, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel





INTRODUCTION

The veteran had honorable active service from December 1965 
to December 1967.  He was awarded the Silver Star and the 
Purple Heart for combat action in Vietnam.

This appeal arises from a November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, that granted entitlement to service 
connection for posttraumatic stress disorder (PTSD) (30 
percent) and continued a 10 percent evaluation for residuals 
of shell fragment wounds of the left wrist.  The veteran 
appealed to the Board of Veterans' Appeals (Board) for higher 
ratings for PTSD and for the left wrist.  

In a December 2002 rating decision, a 70 percent rating was 
assigned for PTSD.  The Board denied a rating higher than 70 
percent for PTSD in a February 2004 decision.  Thus, that 
issue is no longer before the Board.  The Board remanded the 
issue of entitlement to an increased rating for residuals of 
a shell fragment wound of the left wrist to the Appeals 
Management Center (AMC).  

In January 2005, the RO granted service connection for 
residual left hand neuropathy and assigned a 20 percent 
rating effective from March 18, 2004, under Diagnostic Code 
5125-8515.  The veteran has not appealed this decision.  
Hence, the Board will address only the issue of an increased 
rating for the left wrist based on orthopedic impairment, and 
not the neurological component. 


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  Residuals of a shell fragment wound, left wrist, are 
manifested by occasional swelling and occasional limitation 
of motion in palmar flexion, extension, and ulnar deviation; 
and decreased strength.  


CONCLUSION OF LAW

The criteria for a schedular rating greater than 10 percent 
for residuals of a shell fragment wound, left wrist, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, Plate I, 
§ 4.71a, Diagnostic Code 5215 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The 'notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant. VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the February 2004 letter, VA notified the veteran of his 
responsibility to submit evidence which showed that his left 
wrist condition was worse or had increased in severity.  This 
letter informed the veteran of what evidence was necessary to 
substantiate claims for increased ratings.  The letter also 
suggested that he submit any evidence in his possession.  By 
this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate his claims and it 
indicated which portion of that evidence the veteran was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the veteran.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Furthermore, the February 2005 supplemental 
statement of the case provided the veteran with the laws and 
regulations applicable to his claim.

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims; he is familiar 
with the law and regulations pertaining to his claims; he 
does not dispute any of the material facts pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to her claims.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

Factual Background

The veteran's service medical records (SMRs) reflect that he 
sustained a fragment wound of the volar aspect of the left 
wrist in May 1967 when hit by mortar shrapnel.  Treatment 
records note that one shell fragment was removed at a field 
hospital and one fragment remained.  

A second shell fragment was surgically removed in June 1967.  
The surgery report reflects that there was no major nerve or 
artery involvement but does not mention whether any muscle 
was involved.  The separation physical examination noted a 
scar over the left wrist.  

In August 1970, the RO granted service connection for scars 
and shell fragment wound of the left (minor) wrist and 
assigned a noncompensable rating under Diagnostic Code 7805.  

In November 1999, the veteran requested an increased rating 
for the left wrist disorder.  

During a December 1999 VA orthopedic examination, the veteran 
reported decreased left wrist strength and range of motion, 
episodes of sharp pain on the dorsum of the wrist to the 
elbow, and numbness in the left palm.  He also reported that 
his left hand felt stiff, especially during changes in the 
weather.  The examiner noted that the veteran worked as a 
full-time mechanic.  The examiner found full strength in the 
left hand with a full thenar eminence.  There was a 1-inch 
vertical incision over the thenar imminence with decreased 
sensation extending to the wrist.  All digits had full range 
of motion.  Left wrist palmar flexion was to 70 degrees, 
compared to 90 degrees on the right.  Dorsiflexion was full 
and equal, bilaterally.  The forearm exhibited no muscle 
atrophy.  An X-ray of the left hand showed a tiny opacity 
near the 5th metacarpal phalangeal joint.  The final 
diagnosis was simply post surgery removal of shell fragments, 
left hand.  

In November 1999, the RO continued a 10 percent rating for 
the left wrist but recoded the disability under Diagnostic 
Code 5215.

A May 2001 VA outpatient treatment report reflects a 
complaint of left wrist pain.

The veteran underwent a VA compensation orthopedic 
examination in June 2002.  The examiner found the left wrist 
slightly swollen.  Flexion was to 90 degrees with pain and 
extension was to 60 degrees.  Ulnar and radial deviation were 
each 20 degrees.  There was decreased sensation over the 
thenar eminence.  A June 2002 left wrist X-ray was 
unremarkable.  The diagnosis was normal left wrist but 
bothersome with heavy use.  

In March 2004, the veteran underwent a VA orthopedic 
examination.  The physician noted that the veteran had 
stopped working in September 2003.  The veteran complained of 
left wrist stiffness and aching, worse with activity and in 
certain weather.  He denied any functional loss due to pain, 
weakened movement, incoordination, fatigability, or flare-
ups.   

The VA orthopedic examiner described a left wrist surgical 
scar as 3 cm long, .25 cm wide, superficial, not fixed, 
nontender, and not painful.  Left wrist range of motion was 
to 80 degrees of flexion, to 70 degrees of dorsiflexion, and 
there was full and normal radial and ulnar deviation.  The 
physician felt that wrist strength was full.  X-rays showed 
no evidence of degenerative changes.  

Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology which produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  



Left Wrist Limitation of Motion 

5214
Wrist, ankylosis of:
Majo
r
Mino
r

Unfavorable, in any degree of palmar 
flexion, or with ulnar or radial deviation
50
40

Any other position, except favorable
40
30

Favorable in 20º to 30º dorsiflexion
30
20
38 C.F.R. § 4.71a, Diagnostic Code 5214 (2004)

5215
Wrist, limitation of motion of:
Major
Mino
r

Dorsiflexion less than 15º
10
10

Palmar flexion limited in line with forearm
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2004)

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination.

The left wrist joint disability is currently manifested by 
occasional swelling with occasional limitation of motion in 
palmar flexion, extension, and ulnar deviation.  Additional 
functional disability due to pain, lower fatigue threshold, 
and decreased coordination on repeated use is shown.  

Comparing the symptoms attributed to the service-connected 
left wrist disability with the criteria of the rating 
schedule, the Board finds that the criteria for a schedular 
rating higher than the 10 percent disability rating assigned 
under Diagnostic Code 5215 are not more nearly approximated.  
This is because the 10 percent maximum schedular rating 
available under Diagnostic Code 5215 has already been 
assigned.  This 10 percent schedular rating accounts not only 
for any limitation of motion, but also for additional 
functional impairment due to pain, lower fatigue threshold, 
and decreased coordination.  Thus, the tenets of DeLuca have 
been considered.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim for a 
disability rating higher than 10 percent for left wrist 
limitation of motion.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  
The claim of entitlement to a rating higher than 10 percent 
under Diagnostic Code 5215 is therefore denied.  

38 C.F.R. § 3.321(b) (2004) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the disability has not been shown to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 


ORDER

Entitlement to a schedular rating higher than 10 percent for 
left wrist limitation of motion is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


